—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a Division for Youth teacher, filed an application for accidental disability retirement benefits alleging that she is disabled because of, inter alia, injuries sustained at her workplace on June 15, 1995 and April 1, 1996.* According to petitioner, on these separate dates she slipped and fell on waxy floors. Petitioner’s application was denied on the ground that *554neither incident constituted an “accident” within the meaning of the Retirement and Social Security Law.
We confirm. While petitioner alleged, inter alia, that the landings in question in both instances had been waxed and were very slippery, she also indicated in her testimony that she was aware that the floors were waxed and cleaned on a regular basis. Thus, respondent concluded she “should have been more aware of the possibility of the chance of injury”. In view of the foregoing, we conclude that substantial evidence supports respondent’s determination that petitioner’s injuries occurred as the result of her regular employment activity and did not result from a sudden or unexpected event (see, Matter of Burke v New York State Comptroller, 267 AD2d 711).
Mercure, J. P., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Although petitioner’s application originally described several additional job-related accidents, only the above two incidents are before this Court for review.